Citation Nr: 1603419	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-22 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a left shoulder injury. 

2.  Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from March 1972 to July 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied service connection for residuals of injuries to the left shoulder and low back.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in September 2014.  A transcript of the hearing is of record.

The issue of entitlement to service connection for residuals of a low back injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic left shoulder disability was not noted on the Veteran's examination for enlistment; it clearly and unmistakably existed prior to active duty service, but was not clearly and unmistakably not aggravated as a result of such service.  

5.  The Veteran's chronic left shoulder disability, diagnosed as recurrent shoulder dislocations with residual degenerative joint disease, is etiologically related to active duty service.


CONCLUSION OF LAW

Service connection for residuals of a left shoulder injury, diagnosed as recurrent left shoulder dislocations with residual degenerative joint disease is warranted.  38 U.S.C.A. §§ 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for a left shoulder disability as it was incurred during active duty service.  The Veteran clearly manifests a current disability: VA clinical records document complaints of left shoulder pain throughout the claims period and the Veteran was diagnosed with recurrent left shoulder dislocations with residual degenerative joint disease upon VA examination in April 2013.  He has also testified during the September 2014 hearing that he has experienced left shoulder pain since service.  The medical and lay evidence therefore establishes a current left shoulder disability. 

The record contains some evidence that the Veteran's left shoulder condition pre-existed his enlistment into active duty in March 1972.  A Veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated during such service.  38 U.S.C.A. § 1111.  

Service treatment records show that the Veteran's upper extremities were normal upon examination for enlistment in December 1971 and no complaints or findings were recorded pertaining to the left shoulder.  However, on April 3, 1972, less than a month after his enlistment, the Veteran was seen during basic training for a dislocated left shoulder.  He reported a history of multiple dislocations in the past and was referred to the orthopedic clinic.  The consulting orthopedist observed that the left shoulder X-ray was negative and made attempts to obtain the Veteran's past medical records; it does not appear that these attempts were successful.  The Veteran was then transferred to Fort Bliss, Texas to begin Advanced Individual Training (AIT), where he experienced another left shoulder dislocation.  A June 23, 1972 outpatient orthopedic narrative summary records the Veteran's history of an initial dislocation at the age of 15 while playing high school football.  The Veteran reported that he experienced approximately 10 shoulder dislocations prior to enlistment with an additional 5 dislocations during basic training.  He was treated with conservative therapy, but dislocated his shoulder again during AIT.  An X-ray demonstrated a Hill-Sach's lesion of the left humerus and the Veteran was diagnosed with recurrent dislocations of the left shoulder.  The condition was not incurred in the line of duty and was characterized as existing prior to service.  The Veteran was offered a shoulder repair following completion of AIT or separation from the service.  The Veteran accepted separation under "enlistment prior to service" conditions and was recommended for a medical discharge.  The June 1972 Medical Board proceeding also notes that the Veteran's pre-existing left shoulder disability was not aggravated by active duty. 

In this case, the Board finds that the presumption of soundness is not rebutted; although left shoulder disability clearly and unmistakably existed prior to service, the Board cannot conclude it was not clearly and unmistakably aggravated therein.   The Veteran consistently reported a history of left shoulder dislocations prior to service and told the Fort Bliss orthopedist that he first injured his shoulder playing football in high school.  The orthopedist concluded that the chronic condition existed prior to service and this finding was echoed on the June 1972 report of the Medical Board proceeding.  The April 2013 VA examiner also found that the Veteran's left shoulder disability clearly and unmistakably existed prior to service.  Although the Veteran testified in September 2014 that he could not remember dislocating his left shoulder prior to enlistment, the Board finds that the contemporaneous history he provided during active duty is more probative than that offered 40 years after the events in question.  The Board therefore concludes that the Veteran's left shoulder dislocation disability clearly and unmistakably existed prior to service.  

In order to rebut the presumption of soundness, the record must demonstrate that a disability clearly and unmistakably pre-existed active duty service and was not aggravated therein.  See 38 U.S.C.A. § 1111.  The December 1971 enlistment examination did not record any abnormalities of the left shoulder and an X-ray performed in connection with the Veteran's first shoulder complaints in April 1972 was normal. Two months later, in June 1972, the Fort Bliss orthopedist observed a second X-ray demonstrated a Hill-Sach's lesion on the left humeral head.  The Veteran was treated for several left shoulder dislocations during from April to June 1972 and his condition had progressed to the point where he was offered a surgical repair prior to discharge.  The June 1971 Medical Board proceeding concluded that the left shoulder disability was not aggravated by active duty, but the Board finds this is not sufficient to rebut the presumption of soundness, especially as the Medical Board report did not provide a basis for this conclusion.  Furthermore, while the April 2013 VA examiner provided an opinion against the aggravation of the left shoulder during service, this opinion was rendered without full consideration of the in-service medical evidence.  The VA examiner also completely disregards the Veteran's statements that he needed surgery soon after service as nothing more than "subjective history."  The Veteran is competent to report the symptoms he experiences and physical examination documents a left shoulder scar consistent with previous surgery.  There is no clinical evidence of treatment for a left shoulder disability for many years after service, but the Veteran has credibly stated that he was unaware he could seek medical care at VA facilities after service.  He also reported that records associated with his private treatment and surgery were not available for procurement due to the length of time that has passed.  Therefore, based on the medical and lay evidence detailed above, the Board cannot conclude that the pre-existing left shoulder disability was not clearly and unmistakably aggravated during active duty service.  The presumption of soundness is not rebutted and the Board must consider the Veteran's claim as one for direct service connection and not aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The evidence establishes a link between the Veteran's current left shoulder disability and active service.  Service records clearly document multiple left shoulder dislocations during basic training and AIT from April to June 1972.  An X-ray documented a Hill-Sach's lesion of the left humeral head and surgery was recommended by an Army orthopedist.  The Veteran testified that his shoulder problems continued after separation and the Board finds this testimony credible in light of the contents of VA treatment records dating from October 1999 documenting consistent reports of a remote shoulder injury during service.  
This evidence is sufficient to establish a link between the Veteran's current disability and active military service.  All three elements of service connection are present and the Board finds that service connection for a chronic left shoulder disability is warranted. 

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision grant the claim.  


ORDER

Entitlement to service connection for residuals of a left shoulder injury, currently diagnosed as recurrent left shoulder dislocations with residual degenerative joint disease, is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claim for entitlement to service connection for residuals of a back injury.  The Veteran testified in September 2014 that his back was injured during active service when he fell down a flight of stairs.  Although service records do not document this incident, the Veteran is competent to report that it occurred.  In addition, his testimony indicates that he has experienced continuous symptoms of back pain since his in-service injury.  Based on the above, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of the claimed low back disability.  

Records of VA treatment also establish that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) based, in part, on his low back condition.  The April 2013 statement of the case (SOC) acknowledged that the Veteran was awarded SSA compensation in February 2000, but found that requesting SSA records was not necessary as they would not pertain to treatment in the years soon after discharge.  The Board disagrees; the Veteran has reported a history of continuous low back symptoms since active duty and records associated with his award of SSA disability benefits are likely to provide further information regarding the history of the claimed back condition.  In addition, VA clinical records show that the Veteran also incurred several post-service work-related back injuries, including one in 1998 when he was last employed.  Therefore, efforts must be made to obtain the Veteran's SSA records as required by the VA's duty to assist.  See Golz v. Shinseki, 590 F.3d 1317, 1323   (2010) (holding that in close or uncertain cases, as long as a reasonable possibility exists that the SSA records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the Louisville VAMC for the period beginning February 2014.  The attempts to procure the records must be documented in the claims file.  Any records received pursuant to this request must be associated with the claims file.

2.  Contact SSA and obtain copies of all disability determinations, to include the underlying medical records upon which the determination(s) were made. Copies of all records received must be associated with the claims file. All efforts to procure the records must be documented in the claims file.

3.  After completing the above, afford the Veteran a VA examination to determine the nature and etiology of the claimed low back disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records and the Veteran's own lay history, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the claimed low back condition is etiologically related to any incident of the Veteran's active duty service, to include the reported fall down a flight of concrete stairs in April or June 1972.  

A complete rationale should be provided for all expressed opinions.

4.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


